By the Court:
If it be true, as claimed by defendant, that the action was not properly brought in Sacramento county, under subdivision 16 of section 433 of the Political Code, then it should have been commenced in Plumas. (C. C. P., Sec. 392.)
The defendant, when he applied for a change of the place of trial, could rely therefore only on the facts stated in his affidavit in respect to the convenience of witnesses.
It is apparent that the evidence on which the case of plaintiff must rest is in Sacramento. The defendant fails to show that any evidence as to the regularity of the proceedings of the county officials of Plumas, prior to the transmission of the delinquent list to the Controller of State, or any evidence of facts constituting a defense to the present action, is more accessible in San Francisco than in Sacramento.
The District Court erred in granting the motion to change the place of trial.
The order is reversed.